Title: From George Washington to Clement Biddle, 4 April 1788
From: Washington, George
To: Biddle, Clement

 

Dear Sir,
Mount Vernon April 4th 1788.

The articles which you shipped on my Acct on board of the Charming Polly have arrived safe & in good order.
As I am under the necessity of purchasing, every year, a quantity of coarse Linen, Blanketings &ca for the clothing of my negroes, and sundry other articles for various purposes, and Goods of every kind being sold in Alexandria at a high advance, I am desireous of knowing if I could not supply myself from Philadelphia, or some other place, upon lower terms. I will therefore be much obliged to you if you would inform me of the price of the following articles, as soon as is convenient after you have received this, viz. German & British Oznaburgs of the best quality, suitable for making Negroes shirts & shifts—a kind of Rolls proper for summer Petticoats & Trousers—Dutch Blanketings—Nails from 6d. to 20d.—and good ditching Spades by the dozen or single one.
I will thank you to be so good as to forward the enclosed letters to their respective addresses by the first safe conveyances & am, with great esteem & regard, Dear Sir, Yr most Obedt Hble Servt

Go: Washington

